Citation Nr: 1112223	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-36 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial rating of 50 percent effective August 30, 2007.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  PTSD is manifested by symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

3.  The Veteran's only service-connected disability, PTSD, is rated as 50 percent disabling, and is not shown to be of such nature and severity as to preclude him from obtaining or maintaining substantially gainful employment.


	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The schedular requirements for TDIU are not met and a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his claim for service connection for PTSD in March 2005.  A rating action in February 2009 awarded service connection for PTSD and assigned a 50 percent rating.  The Veteran filed a timely notice of disagreement.  In March 2009, the Veteran also requested a TDIU.   Thereafter, he was notified of the provisions of the VCAA in correspondence dated in April 2009.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  He was denied a TDIU in an August 2009 rating action.  He filed a timely notice of disagreement in September 2009, and the claim was reviewed and a supplemental statement of the case (SSOC) was issued in September 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

The claim for a higher initial evaluation for PTSD is a downstream issue from the grant of service connection.  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  38 C.F.R. § 3.159(b) (2008).

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in the VCAA letter.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded VA medical examination in February 2009 to assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


PTSD
Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the matter on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service- connected).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods ("staged ratings").

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2(2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010)

In this case, the Veteran is currently assigned a 50 percent rating for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010)

One factor for consideration is the Global Assessment of Functioning (GAF) score which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a Global Assessment of Functioning score is not determinative by itself.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).


Factual Background and Analysis

In June 2005, the Veteran filed a claim for service connection for PTSD.  In the February 2009 rating decision on appeal, the RO granted service connection for PTSD and assigned an initial 50 percent rating.  The Veteran contends that his PTSD is more severe than contemplated by his assigned 50 percent rating.

Goldsboro Psychiatric Clinic (GPC) private treatment records dated from August 2005 to March 2009 document office visits made to the facility by the Veteran.  GPC utilizes a standard pre-printed patient assessment form (PAF) utilizing multiple-choice "Symptom Checklist" and "Hallucination Checklist" responses as well as "yes or no" responses.  The PAF provides no area for explanations or further comments by the interviewer.  It should be noted that the PAFs documenting the symptoms were signed by either a CNA (certified nurse aide) or an LPN (licensed practical nurse), and only the treatment (medication) plan was signed by the psychiatrist.  On initial assessment in August 2005, the Veteran complained of nightmares, waking in a panic, flashbacks, panic attacks twice a month, poor sleep, easy startle response, hypervigilence, and (on and off) intrusive thoughts.  On the "hallucination checklist" LPN noted the Veteran complained of hearing cards drive up, hearing his name, hearing footsteps, and seeing shadows move when nothing was actually there.  Based on the "hallucination checklist" and a "symptoms checklist" treating physician E.H. diagnosed the Veteran with PTSD and assigned a GAF score of 35.  In September 2005, PAF remained similarly filled out.  Other than the initial assessment, the assessments at the Goldsboro Clinic were carried out by a "CNA" (certified nursing assistant) or by a member of the staff without a professional title.  This assessment was carried out by a CNA.  Based on her evaluation Dr. E.H. assigned a GAF of 40.  No diagnosis was provided.

In November 2005, the Veteran reported panic attacks once a month, nightmares twice a month, an average amount of sleep, no intrusive thoughts, and a decrease in easy startle response.  He denied everything on the "hallucination checklist" except hearing cars driving up.  His symptoms on the "symptoms checklist" had also decreased.  He was assessed with a GAF of 55.  No diagnosis was provided.

In December 2005, the Veteran denied panic attacks, had nightmares twice a week, and had an easy startle response and intrusive thoughts.  His "hallucination checklist" showed he heard his name, heard cars drive up, heard footsteps, and saw shadows moving again.  His "symptoms checklist" showed an increase in symptoms.  He continued to be assessed with a GAF of 55.  No diagnosis was provided.

Less than four weeks later, in January 2006, the Veteran denied panic attacks, had nightmares twice a month, noted his easy startle response had decreased, and stated he did not have intrusive thoughts.  It was noted on his "hallucinations checklist" that his instances of hallucinations had vastly increased.  He continued to be assessed with a GAF of 55.  No diagnosis was provided.

In March 2006, the Veteran noted nightmares two to three times a month, no panic attacks, easy startle response, and no intrusive thoughts.  His hallucinations had decreased in frequency.  He was assessed with a GAF of 60.  No diagnosis was provided.

In May 2006, the Veteran denied nightmares, panic attacks, hypervigilence, and intrusive thoughts.  This assessment was carried out by a staff member without a medical title.  He was again assessed with a GAF of 60.  No diagnosis was provided.

In August 2006, the Veteran denied panic attacks, nightmares, intrusive thoughts and hypervigilence.  He noted that he did have an easy startle response.  His "symptoms checklist" noted a decrease in frequency of his symptoms.  He was assessed with a GAF of 65.  No diagnosis was provided.

By November 2006, the Veteran denied any hallucinations.  He denied panic attacks, but reported nightmares three times a month.  He was again assessed with a GAF of 65.  No diagnosis was provided.

In June 2007, the Veteran reported no nightmares, no panic attacks, no intrusive thoughts, and no easy startle response.  He noted a significant drop in the number of hours he was sleeping from prior assessments (from 6 or 7 to 4 hours a night).  He noted that his memory had improved, and that he felt "good."  He was assessed with a GAF of 55.  No diagnosis was provided.

In September 2007, the Veteran complained of nightmares twice a month, panic attacks twice a month, hypervigilence, easy startle response and short-term memory problems.  His hallucinations had reduced to seeing shadows move infrequently.  He was assessed with a GAF of 55.  No diagnosis was provided.  He was seen again in December 2007, with similar complaints.  He was assessed with a GAF of 55.  No diagnosis was provided.  It was noted that the psychiatrist saw the Veteran for a total of eight minutes.  In March 2008, he complained of similar symptoms but noted he would forget what he was told, and that he was unable to read (the assessment shows "can't read" is circled).  He continued to be assessed with a GAF of 55.  No diagnosis was provided.  It was noted that the psychiatrist saw the Veteran for a total of 10 minutes.  In June 2008, his assessment remained essentially the same as in March 2008.  No diagnosis was provided.  A GAF of 55 was assigned.  It was noted that the psychiatrist saw the Veteran for a total of 10 minutes.  In September 2008, his assessment remained essentially the same.  No diagnosis was provided.  A GAF of 55 was assigned.  It was noted that the psychiatrist saw the Veteran for a total of 10 minutes.  By December 2008, the Veteran noted he no longer had nightmares, panic attacks, hypervigilance or intrusive thoughts.  His sleep remained poor, and he had an increase in frequency of "hallucinations" based on the checklist.  He continued to be assessed with a GAF of 55. No diagnosis was provided.  It was noted that the psychiatrist saw the Veteran for a total of 10 minutes.  In March 2009, the Veteran reported nightmares three times a week, panic attacks four times a week, hypervigilence, easy startle response, and an increase in the frequencies of "hallucinations."  He stated that he felt he had "regressed" in the past month.  A GAF was not assigned nor was a diagnosis noted.  It was noted that the psychiatrist saw the Veteran for a total of 10 minutes.  

In February 2009, the Veteran was afforded a VA PTSD evaluation; his claims file was reviewed in conjunction with the examination.  During his psychosocial history, the Veteran noted he had been married once, but that his marriage had ended in divorce after 12 years, which he attributed to his difficulty getting close to his wife and having loving feelings toward her.  He has a daughter with whom he has contact.  He lived alone with his dog.  He stated he had few friends, and had some acquaintances from church.  He stated he had lost interest in most leisure activities and that he spent most of his time with his dog.  He had no history of suicide attempts or violence/assaultiveness.  

On mental status examination, the Veteran was clean, neatly groomed, and cooperative.  His speech, thought content, and psychomotor activity were unremarkable.  His affected was constricted and blunted, and his mood was dysphoric.  He was easily distracted and unable to do serial 7s.  He was oriented to person, place and time.  He reported auditory hallucinations in the form of hearing his name called, a car pulling up in his driveway, and "noise" in the house.  He denied delusions.  His intelligence was noted to be average, and he was noted to understand the outcome of his behavior (adequate judgment).  He reported averaging four to five hours of sleep a night even with his sleep medication, and he suffered from nightmares two to three nights per week.  He was noted to not have obsessive/ritualistic behavior.  He endorsed panic attacks, which would occur once or twice a week, with feeling nervous, jitter, and sweating.  He also endorsed passive suicidal ideation once or twice a month with no history of intent, plan or prior attempts.  He had good impulse control.  He reported his symptoms had a severe affect on his recreational pursuits, and noted he would sometimes get disoriented driving even when going places he had been before.  Upon testing his remote memory and immediate memory were normal and his recent memory was mildly impaired.  The examiner noted the Veteran's PTSD symptoms were moderate with a particular affect on his social and family relationships.  The Veteran was retired.  He had last worked for the Board of Education, but retired based on age and duration of work.  He was diagnosed with PTSD and assessed with a GAF of 53.  The examiner opined that the Veteran did not have total occupational and social impairment due to PTSD symptoms.  She felt that there were deficiencies in thinking, family relations, and mood due to his PTSD symptoms, but not in judgment or work.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that in reviewing the GPC notes, PAF documents provided no comments or support for the assessment and did not indicate at any point whether the nightmares, flashbacks, etc., were the result of wartime experiences, as opposed to other traumatic events in the Veteran's life.  Because these reports were completed without comment or explanation (reasons or bases), we cannot attribute any symptoms specifically to war-incurred PTSD.  In addition, with the exception of the initial visit in August 2005, when PTSD was diagnosed, the remaining 17 visits do not include any psychiatric diagnosis.  The Court has held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Furthermore, the psychiatrist has spent only 58 minutes with the Veteran in six visits spanning from December 2007 to March 2009, and his signed records include no documentation of his interviews (if any) of the Veteran.  

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

What also concerns the undersigned VLJ is that the Veteran's symptoms are being recorded, without comment or explanation by a CNA, and on several occasions by a member of the staff without any title.  According to regulatory authorities in North Carolina, a CNA is:

Nurse Aide "Nurse Aide" means a person who is listed on the N.C. Nurse Aide I Registry and is in compliance with 42 CFR Part 483 [10A NCAC 13D .2001 (35)].  Nurse aide means any individual providing nursing or nursing-related services to residents in a skilled nursing facility who is not a licensed health professional (emphasis added), a registered dietitian, or someone who volunteers to provide such services without pay.  Nurse aides do not include paid feeding assistants [42 CFR 483, Subpart B 483.75(e); Social Security Act 1819(b)(5)(F) and 1919(b)(5)(F)].

Thus, a CNA, is not a licensed health care professional, and in some instances, can be a volunteer without pay.  The PAFs in this case, were prepared by an unlicensed individual who is not required to have any mental health training.

Therefore, in light of the facts as noted above, the Board will rely on the VA psychiatric examination report, which provided in detail, a basis for the opinions set for by the examiner.

The Veteran contends that his PTSD is more severe than is contemplated by his initial rating of 50 percent.  After a review of the claims file, the Board finds that the Veteran's symptoms does not meet the criteria for a schedular rating in excess of 50 percent at any time during the entire claims period.

A rating of 70 percent requires evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

In the present case, there is no doubt that the PTSD has caused social impairment.  The Veteran reported his only marriage ending in divorce after 12 years because he could not "have loving feelings" toward his wife.  He has a daughter with whom he has contact, but reports having few friends and to spending most of his time with his dog.  He no longer has leisure or recreational pursuits.  He has reported passive suicidal ideation, but notes that there is no plan or intent.  He has reported mostly auditory hallucinations.  He has denied obsessional rituals.  His speech was noted to be unremarkable.  He reported panic attacks once or twice a week, which is not considered near-continuous, and there is no indication that they affect his ability to function as his only activities of daily living that were severely affected by his symptoms were his leisure pursuits.  The Veteran has good impulse control without violent incidents, and he has good hygiene and personal appearance.  There is no indication of spatial disorientation, although his memory is impaired and he will forget how to drive certain places.  There is no indication of difficulty adapting to stressful circumstances, including in a work setting, as the Veteran retired from his last position after 15 years of work.  While the Veteran has significant difficult establishing and maintaining effective relationships, he does have some friends, maintains contact with his daughter, and he attends church weekly.  Therefore, overall, the Veteran does not meet the criteria for the next higher rating of 70 percent under Diagnostic Code 9411.  

It naturally follows that if the Veteran does not meet the criteria for a 70 percent rating, then he does not meet the criteria for a 100 percent rating as the evidence does not show that he has total occupational and social impairment.  

The Board notes that it has considered the GAF score from the February 2009 examination in the context of the entire record and finds that the totality of the evidence compels a finding that a 50 percent, and no higher, is warranted for the entire period.  GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a)(2010).  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  The Board notes that in this case the Veteran's GAF score from the February 2009 examination was 53.  This score falls in the moderate range, which corresponds to the Veteran's symptoms falling in the criteria for a 50 percent rating according to diagnostic code 9411.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptoms, such as his problems with intrusive thoughts, nightmares, and irritability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, the Board notes that the medical evidence of record describes a PTSD disability that more nearly approximates the 50 percent rating he is assigned.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no evidence of hospitalization regarding his PTSD, and the Veteran retired from employment after 15 years, once reaching the age of eligibility.  Consequently, referral for extraschedular consideration is not warranted.

TDIU
Laws and Regulations

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service- connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's non-service-connected disabilities on his ability to function.

On September 14, 2010, the VA Department of Veterans Benefits Administration (VBA) issue Training Letter (TL) 10-07, SUBJ:  Adjudication of Claims for Total Disability Based on Individual Unemployability (TDIU).  The TL addressed, in part, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  

The TL indicated that, " notwithstanding any favorable medical evidence or opinion indicating that the Veteran is unemployable due to service-connected disabilities, a TDIU evaluation may not be granted if the evidence otherwise shows that the Veteran is engaged in, or capable of being engaged in, gainful employment.  Accordingly, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should still be forwarded to the Veteran if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record."  Further, "Once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, will be forwarded to the former employers listed on the form.  The VA Form 21-4192 requests that the employer provide information about the Veteran's job duties, on-the-job concessions, date of and reason for job termination, etc.  A TDIU evaluation should not be denied solely because an employer failed to return a completed VA Form 21-4192."

Factual Background and Analysis

The Veteran was provided with a VA Form 21-8940, where he noted that his PTSD prevents him from securing substantially gainful employment.  He noted he had been treated for his PTSD since 2005, and that it affected his full-time employment beginning in June 2003.  He reported that he was most recently employed full-time as an Attendance Officer for the Board of education.  He was employed in this capacity from 1981 to June 2003.  He noted he lost no time from this employment due to his PTSD.  He stated he did not leave his last employment due to his disability, and that he had not attempted to obtain employment since.  He also indicated he did not expect to receive retirement benefits.  He indicated he graduated from high school.  He also remarked "I retired in 2003, and have not tried to find any other employment because of my nervous condition."

In May 2009, the Veteran's prior employer supplied a VA Form 21-4192.  They noted that the Veteran had worked for them from 1991 to June 2003, and that he had not lost any time during the preceding 12 months (from retirement) due to his disability.  He was noted to be an "Attendance Officer (10 month employee)" who worked seven hours a day.  The employer also indicated that he retired effective July 1, 2003 and that he was receiving service retirement, which he began receiving in August 2003.  

During his February 2009 VA examination, the Veteran indicated he took some correspondence courses in 1968, but that he did not finish.  He was noted to be of average intelligence.  He was noted to manage his finances independently.  He was noted to have retired from his prior employment in 2003 due to eligibility by age or duration of work.  The examiner found that the Veteran did not have total occupational impairment due to PTSDD symptoms.

As noted above the Veteran is currently service connected for one disability: PTSD, rated 50 percent disabling.  Accordingly, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to his service-connected disability.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in this Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Board finds that the evidence fails to show that the service-connected right finger disability is exceptional or unusual so as to warrant referral to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration of TDIU.  First, the record does not show frequent periods of hospitalizations for the Veteran's service-connected disability.  Second, the evidence does not support a finding that the Veteran is demonstrably unable to obtain or maintain employment due to his service-connected disability.  By the Veteran's own admission he retired from his prior employment and has not sought additional employment since retirement.  Both according to the Veteran and his prior employer he did not miss any days of work due to his disability in the year prior to his retirement.  And according to his prior employer he receives service retirement benefits.  Nothing in the record shows that the service-connected PTSD causes impairment for which employment is not possible, as the February 2009 examiner found that his PTSD symptoms do not result in total occupational impairment.

The service-connected PTSD is such that the Veteran has significant social isolation; however, the evidence of record, does not show that his symptoms are of such nature and degree as to preclude all forms of gainful employment.  The Board emphasizes that there is no medical evidence of record demonstrating that the Veteran is unemployable due to his service-connected disability.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent, credible, and persuasive evidence to support the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.

Entitlement to total disability based on individual unemployability (TDIU) is denied.




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


